Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 12/29/2021 for application number 16/857,669. Claims 1, 9, 11, 19, and 20 have been amended. Claim 10 has been canceled. Claim 21 is new. Claims 1-9 and 11-21 are pending.

Reason for Allowance
Claims 1-9 and 11-21 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
MediaTek Inc. (3GPP TSG RAN WG1 Meeting 90bis, Prague, CZ, 9th – 13th October 2017, R1-1718901; hereinafter “NPL1”) 
Vajapeyam et al. (US 20160286603 A1; hereinafter “Vajapeyam”) 
Vivo (3GPP TSG-RAN WG2 Meeting #99bis, Prague, Czech Republic, 9th - 13th October 2017, R2-1710959; hereinafter “NPL2”)
Jiang et al. (US 20200214078 A1)
Yi et al (US 20200274750 A1)
Vivo (3GPP TSG-RAN WG2 Meeting#99, Berlin, Germany, 21st – 25th August 2017, R2-1708492)
Tsai et al. (US 20210076445 A1)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following combination of features, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“in response to the switching, monitoring a first PDCCH of the first downlink BWP and starting a BWP inactivity timer of the first downlink BWP; 
transmitting a packet via a transmission interval of periodic resources indicated by a configured grant; 
restarting the BWP inactivity timer at a time based on the transmission interval; and 
in response to an expiration of the BWP inactivity timer, switching to a second downlink BWP as the active BWP during the DRX active time, and monitoring a second PDCCH of the second downlink BWP.”
In contrast, the closest prior art, NPL1 discloses a method comprising: receiving, by a wireless device, a configured grant activating DL and UL bandwidth parts (Sec. 7.1 ); monitoring, by a wireless device, a physical downlink control channel (PDCCH) of an active bandwidth part (BWP) (Sec.1); switching to a first downlink BWP as the active BWP; in response to the switching, starting a timer in response to switching BWP (Sec. 7.2, Issue #1.); in response to the switching, monitoring a first PDCCH of the first downlink BWP (Sec.1); and  transmitting a packet via resources indicated by a configured grant (Sec.1); and in response to an expiration of the BWP inactivity timer, switching to a second downlink BWP as the active BWP, and monitoring a second PDCCH (Sec. 7.2, Issue #1; Sec. 1). But NPL1 does not disclose monitoring a PDCCH of an active bandwidth part (BWP) during a discontinuous reception (DRX) active time, and switching to a second BWP based on a BWP inactivity timer. 
Vajapeyam discloses monitoring, by a wireless device, a physical downlink control channel (PDCCH) during a discontinuous reception (DRX) active time; and starting a DRX 
Thus NPL1, Vajapeyam, and NPL2 fail to disclose or suggest "transmitting a packet via a transmission interval of periodic resources indicated by a configured grant; restarting the BWP inactivity timer at a time based on the transmission interval; and in response to an expiration of the BWP inactivity timer, switching to a second downlink BWP as the active BWP during the DRX active time, and monitoring a second PDCCH of the second downlink BWP". 
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 11 and 20 mutatis mutandis.  Accordingly, claims 1-9 and 11-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571) 270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471